Citation Nr: 1215929	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as a nervous breakdown.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for headaches, to include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The appellant served on active duty for fifty-nine days between August 1983 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 1987 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The claim of entitlement to service connection for a back disability was initially certified to the Board as requiring the submission of new and material evidence to reopen a claim that had been previously denied in November 1987.  Because the appellant had not perfected an appeal of this denial, it was determined that the November 1987 decision was final.  The record reflects, however, that new service treatment records were added to the claims file in January 2007.  One such record notes that the appellant suffered from back pain that was incurred in the line of duty.  As these official service department records are relevant to the appellant's claim of entitlement to service connection for a back disability, VA must reconsider the appellant's original claim.  See 38 U.S.C.A. § 3.156(c)(1) (2011).  Thus, the claim of entitlement to service connection for a back disability arises from the November 1987 rating decision.  

The issues of entitlement to service connection for a back disability and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the appellant has an acquired psychiatric disability, to include a nervous breakdown, that is due to service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated during service and psychosis may not be presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in April 2007, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also informed the appellant of how disability evaluations and effective dates are assigned.  The appellant was afforded numerous opportunities to present evidence and testimony in support of his claim.  

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains service treatment records, VA medical records, and identified private treatment records.  The Board notes that the appellant has stated that he receives disability benefits from the Social Security Administration.  He has mentioned these records in connection with his back disability claim, however, and has given no indication that these records are relevant to his claimed psychiatric disorder.  Because the appellant has not identified these records as relevant, the Board finds that a remand to obtain such records would serve no useful purpose.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).  

The Board further notes that the appellant has given no indication that he is currently receiving any VA medical treatment for an acquired psychiatric disability.  All VA records that have been identified as relevant to this issue have been obtained and associated with the claims file.  The Board notes, in particular, that the appellant reported on his January 2007 claim form that he was treated for a nervous breakdown during a specified two-week period in September 1987, while he indicated on this same form that he has been receiving ongoing treatment for his back injury and headaches.  The Board thus concludes that a remand of the acquired psychiatric disability claim would merely serve to delay adjudication of this claim with no benefit to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has not provided the appellant with a VA examination for his claim.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination is not required in this case in the absence of credible evidence of pertinent symptomatology in-service, and competent evidence linking a current psychiatric disorder to service.

On review, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.


II.  Service Connection

The appellant has claimed entitlement to service connection for an acquired psychiatric disability, to include residuals of a nervous breakdown.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

For veterans who served for 90 days or more during a war period or after December 31, 1946, service connection may be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption does not apply in the case at hand, however, as the appellant's service lasted for fewer than 90 days.  

The appellant has reported that he experienced depression at Fort Jackson, South Carolina, in 1983 and was treated for a nervous breakdown at the VA Medical Center in Clarksburg, West Virginia, in September 1987.  He claimed that he received treatment for the nervous breakdown from September 8, 1987, to September 21, 1987.  In his August 2007 notice of disagreement, the appellant reported that his "My nervous breakdown began in the military and was caused because of the degrading experiences that our commanding officer made us endure."  He reported that his psychiatric condition was discovered by a VA Medical Center and he began receiving treatment.  He was also treated for abuse of alcohol and LSD, which he reported began during service as a way to cope with the alleged in-service abuse.   The appellant reported in his June 2008 substantive appeal that he has been treated for a mental disorder since he got out of service.  In an October 2008 statement, the appellant reported that his alcohol and drug abuse began as a result of his increasing back pain.  

The appellant's service treatment records contain instances of him seeking medical treatment during service, but they do not reflect that he ever complained of or was treated for a psychiatric disability.  The appellant's own statements suggest that he did not actually receive a diagnosis or treatment until 1987, approximately four years following his separation from service.

In terms of post-service treatment, a September 1987 record from the Clarksburg VA Medical Center reflects that the appellant was treated for alcohol abuse, continuous, and poly drug abuse.  This record notes that he has a history of alcohol abuse since the age of 10, and that he had been using LSD every day for the past six months.  He reported that he had not used any LSD in two weeks, and he complained of nervousness.  He was hospitalized and underwent detoxification for two weeks.  No acquired psychiatric disability was diagnosed.  

An April 2006 private medical record notes that the appellant had been moody and easily agitated.  An October 2006 record notes that the appellant admitted to experiencing increased depression since beginning Cymbalta.  

Letters from friends and family that were received by VA in October 2008 describe the appellant's psychiatric symptomatology.  One letter asserts that the appellant stated his problems were due to military service and another letter states that the appellant's problems are related to military service.  Two other letters are from individuals who knew the appellant before he went to service.  These letters state that the appellant was in good shape before service, but that he was a "mess" after service.  

Based on the above, entitlement to service connection for an acquired psychiatric disability must be denied.  The Board first notes that there is no indication of an in-service psychiatric disability, and the appellant's reports of in-service abuse are not corroborated by the record.  The Board further finds that the credibility of the appellant's statements of in-service symptomatology is called into question by his own conflicting reports of when he first sought psychiatric treatment following service.

The appellant and his friends and family, as lay people, are competent to report having had symptoms such as nervousness since service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  They are not, however, competent to diagnose that any acquired psychiatric disability is due to service or to provide a medical opinion linking any in-service symptomatology to any psychiatric disability that may have been diagnosed years later.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  No medical expert has actually opined that the appellant has a current psychiatric disability that is related to his military service, to include any alleged in-service verbal abuse.  As noted above, the appellant was treated for alcohol abuse and poly substance abuse four years following his separation from service.  Contrary to his contentions, he was not diagnosed with a psychiatric disability at that time.  In fact, the record does not actually include a diagnosis of an acquired psychiatric disability either during or after service.

In the absence of competent evidence of an in-service psychiatric disability or of a psychiatric disability that is related to service, entitlement to service connection for an acquired psychiatric disability must be denied.

Based on the above, the Board concludes that a preponderance of the evidence is against finding that the appellant had an in-service psychiatric disability or a psychiatric disability that is related to service.  The doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

The appellant has also claimed entitlement to service connection for a back disability and for a headache disorder secondary to a back disability.  The Board finds that a remand to obtain additional evidence is necessary before these claims may be adjudicated.  

Personal statements from August 2007 and October 2008 indicate that the appellant is in receipt of disability benefits from the Social Security Administration.  These statements reflect that his Social Security benefits were granted due to his back disability.  Social Security Administration records are potentially relevant to the appealed issues and should be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).

In addition, the appellant has twice reported that his back condition was treated at the VA Medical Center in Clarksburg in December 1987.  This medical record has not been associated with the claims file.  This record, and any additional outstanding medical records from the VA Medical Center in Clarksburg, should be obtained.

The Board finds that the issue of entitlement to service connection for headaches is inextricably intertwined with question of entitlement to service connection for a back disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue).  As such, appellate action on the secondary service connection claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration any relevant records that pertain to any claim for benefits filed by the appellant, to include copies of any spinal examinations arranged by that agency and any decisions rendered with respect to the appellant.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain any of the appellant's outstanding VA medical records, to include those from an alleged December 1987 appointment at the VA Medical Center in Clarksburg, West Virginia.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Upon completion of the above and of any additional development, including a VA medical examination if appropriate, the RO/AMC should readjudicate the remanded issues.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Of particular value to his claim would be the submission of medical evidence showing that it is at least as likely as not that his claimed back and headache disorders are related to his military service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


